Citation Nr: 1605652	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  07-19 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected right knee disability from September 26, 2006.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2009 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

The Board issued a decision in July 2012 that continued the current 10 percent rating for the service-connected right knee disability prior to September 26, 2006.  The Board's action remanded the issues identified on the title page for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's action in July 2012 found that the issue of entitlement to temporary total evaluation under 38 C.F.R. § 4.30 based on surgical treatment necessitating convalescence had been raised on appeal but had not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ) and accordingly incorporated that issue into the remand.  The AOJ thereafter issued a rating decision in July 2013 that denied the claim.  As the Veteran did not appeal the AOJ's initial determination, the issue is not currently before the Board.


 
FINDINGS OF FACT

1.  The Veteran's right knee disorder is his only service-connected disability.
 
2.  From September 26, 2006 to June 3, 2010, the Veteran's right knee disability  was manifested by extension limited to predominantly 30 or 40 degrees and flexion limited predominantly to 50 degrees or better, with pain on movement but no clinical evidence of instability.  

3.  From June 3, 2010, the Veteran's extension has been limited to 10 degrees at worst and flexion has been limited to 40 degrees at worst, with no clinical evidence of instability. 

4.  The Veteran's service-connected disability does not render him unable to obtain or maintain gainful sedentary employment.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation of 40 percent for the service-connected right knee disability from September 26, 2006 to June 3, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5010, 5261 (2015). 

2.  From June 3, 2010 the requirements for an evaluation of 10 percent for limitation of flexion and an evaluation of 10 percent for limitation of extension have been met for the service-connected right knee disability.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

3.  The requirements to establish entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in an August 2006 letter, and the Veteran had ample opportunity to respond prior to the January 2007 rating decision on appeal.

At any rate, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, Railroad Retirement records, and Board VA examination reports.  The RO submitted a request to the Social Security Administration (SSA) for the Veteran's disability file, but SSA responded in writing that the Veteran's SSA file has been destroyed.   

The Board also notes that actions requested in the prior remands have been undertaken.  Additional VA treatment records were obtained and the Veteran was afforded VA examinations in support of the claims herein decided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran has been afforded a Board hearing.  In Bryant v. Shinseki, 23 Vet.   App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning treatment history, symptomatology and employment history was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Evaluation of Service-Connected Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is  as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Degenerative arthritis is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, which provides, in pertinent part, that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of flexion of a leg is rated under Diagnostic Code 5260.  A rating of 0 percent is assigned for flexion is limited to 60 degrees; a rating of 10 percent is assigned for flexion limited to 45 degrees; a rating of 20 percent is assigned for flexion limited to 30 degrees; and a rating of 30 percent is assigned for flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Limitation of extension of a leg is rated under Diagnostic Code 5261.  A rating of   0 percent is assigned for extension limited to 5 degrees; a rating of 10 percent is assigned for limitation of extension to 10 degrees; a rating of 20 percent is assigned for extension limited to 15 degrees; a rating of 30 percent is assigned for extension limited to 20 degrees; a rating of 40 percent is assigned for extension limited to 30 degrees; and a rating of 50 percent is assigned for extension limited to 45 degrees.  Id.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Recurrent subluxation and instability of the knee is rated under Diagnostic Code 5257.  A rating of 10 percent is assigned for slight disability; a rating of 20 percent is assigned for moderate disability; and, a rating of 30 percent is assigned for severe disability. 

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).


The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

On September 26, 2006 the Veteran underwent arthroscopic surgery on the        right knee with partial medial meniscectomy.  In October 2006, one week after surgery, the Veteran presented for post-surgical follow-up complaining of pain.  Examination showed active range of motion (ROM) of 5-120 degrees, with no tenderness to palpation or erythema.  Quadriceps tone was poor.  X-ray showed mild degenerative changes in the medial compartment. 

The Veteran also had a VA compensation and pension (C&P) examination of       the joints in October 2006, just 15 days after surgery.  The examiner noted that objective observations were expected to be different than they would have been 16 days earlier or would be three months in the future.  The Veteran complained of chronic knee pain since an accident in 2003 and endorsed current pain, weakness, stiffness, swelling, heat, redness, locking and giving out.  The Veteran was observed to walk with a limp and to carry a cane; he was not using a brace.  ROM was normal extension (0 degrees) and flexion to 90 degrees when seated and to 70 degrees when supine.  The knee was stable to varus and valgus stress.  There was a 1+ Lachman, possibly due to current effusion, and McMurray's test could not be performed.       X-ray showed mild degenerative arthritis.  Repeated motion did not cause different observations.   The examiner stated it was currently not possible to determine whether the Veteran's recent torn meniscus was related to his service-connected disability.


On October 18, 2006 (one week after the C&P examination cited above and three weeks after surgery) the Veteran presented to the VA physical therapy clinic complaining of right knee pain of 8/10 severity.  The Veteran reported being independent in all activities of daily living (ADLs) but limited by pain.  Pain was exacerbated by damp/cold weather, prolonged standing/walking or negotiating stairs.  Active ROM was extension to 40 degrees and flexion to 75 degrees, with all motions limited by pain.  On October 27 extension had improved to 30 degrees but flexion had degraded to 60 degrees.  On November 8 extension was to 25 degrees and flexion to 65 degrees; on November 15 extension was to 20 degrees and flexion remained 65 degrees; on November 21 extension remained 20 degrees and flexion was to 67 degrees; and, on November 29 extension was to 15 degrees and flexion was to 65 degrees.  During all these visits the Veteran complained of pain of 8/10 severity.

The Veteran had VA orthopedic follow-up in December 2006 in which he complained of continued knee pain.  Steroid injections had provided no relief; the Veteran stated he wanted to continue physical therapy.  Examination showed pain with varus/valgus stress; active ROM was extension to 30 degrees and flexion to 70 degrees with pain.  The clinician stated physical therapy would be re-ordered.

Later in December 2006, the Veteran had a VA physical therapy consult for  continued rehabilitation services.  He reported continued pain of 8/10 severity,      now encompassing the entire knee.  Objective examination showed the knee to be tender to palpation; extension was to 40 degrees and extension to 70 degrees.  Similar observations were made on January 3 and 19, 2007.  The Veteran was discharged from physical therapy on January 19 because he had made no progress and reevaluation by the surgical clinic was required. 

In January 2007 the VA physician who had performed the C&P examination cited above issued an addendum opinion stating that on review of the file the Veteran's meniscus tear was not likely related to the service-connected fractured patella or to the residuals thereof.  The examiner stated in support of his opinion that the Veteran did not appear to have torn his meniscus during service, since the fractured patella was in a spot some distance from the meniscus; also, if the meniscus had been damaged in service the Veteran would have required meniscectomy much sooner than 30 years after discharge from service.  

A January 2007 treatment note by Dr. LAW states the Veteran presented complaining of constant aching/throbbing right knee pain.  Examination of the knee showed no instability and full flexion but limited extension to 20 degrees.  The knee was normal to inspection and palpation.  
 
The Veteran had a physical examination at Northeastern Medical Center in March 2007 in support of his claim for Railroad Retirement Board (RRB) pension.  The Veteran stated he had no improvement in symptoms after his surgery in September 2006.  The Veteran stated he had constant pain with some swelling and occasional giving way.  The Veteran denied being able to squat, kneel, crawl or climb and he stated he had significant difficulty with stairs or uneven ground.  Examination showed the Veteran to use a cane and a knee brace.  ROM of the right knee was extension to 40 degrees and flexion to 100 degrees.  Drawer test was equivocal in that there was some level of movement indicating ligamentous insufficiency.  X-ray of the right knee at showed mild osteoarthritis with medial joint compartment narrowing, and magnetic resonance imaging (MRI) showed what appeared to be a chronic anterior cruciate ligament (ACL) tear.  The examiner's impression was chronic right knee  pain secondary to DJD, status post recent arthroscopy with no improvement, and severe degenerative osteoarthritis of the right knee.  The examiner sated that from a functional perspective the Veteran had significant limitation of motion, specifically ambulation since he required a cane.  The Veteran's gait was not steady, on the basis of chronic knee complaints and contracture of the right knee.  The Veteran appeared to be capable of non-vocational activities and sedentary occasional demand level, but would obviously have difficulty with ambulation, stairs, crawling, climbing, kneeling or squatting.    

The Veteran had a VA C&P examination of the joints in March 2008, performed by an examiner who reviewed the claims file.  The Veteran complained of right knee pain of 8/10 severity and decreased ROM.  The Veteran stated he used a cane for ambulation at all times.  The Veteran stated he could stand for 15-30 minutes but could not walk more than a few yards; he could not walk at all during flares.  He endorsed pain, instability, giving way, stiffness and weakness.  The Veteran was observed to walk with an antalgic gait, but weight-bearing was normal.  ROM was  0 to 97 degrees, although repetitive movement reduced flexion to 70 degrees.  There was no effusion, locking or dislocation, and McMurray's sign was negative.  X-ray showed moderate degenerative joint disease (DJD) involving the right knee joint. The examiner diagnosed right knee patellar fracture with traumatic arthritis residuals and right knee DJD.  The Veteran was not working, so occupational impairment was not noted.  In terms of ADLs, the right knee disability prevented chores, shopping, exercise and recreation; caused severe impairment of traveling; caused moderate impairment of bathing, dressing and toileting; and, caused no impairment of feeding or grooming.  

The Veteran had a VA orthopedic consult in June 2008.  The clinician noted the Veteran had injured his right knee in service but also had a workplace injury to        the right knee in 2003.  The Veteran complained of continued right knee pain of 8-10/10 severity, worse with ambulation and stairs.  The Veteran reported occasionally locking at full extension and occasional giving out.  Examination showed the knee to be swollen; extension was to 30 degrees and flexion to 50 degrees.  The joint was stable.  The clinical assessment was right knee arthralgia, moderate-to-severe DJD, chondromalacia patella, old anterior cruciate ligament disruption, medical meniscus tear status post meniscus repair and subsequent meniscectomy, and popliteal cyst.  The clinician recommended viscosupplementation, with total knee replacement a possible consideration if the Veteran did not respond to nonsurgical treatment.

The Veteran had a VA orthopedic surgery consult in February 2009 in which he complained of continued knee pain despite recent injections.  Current ROM was extension to 30 degrees and flexion to 45 degrees, although the knee straightened out more when the Veteran stood.  There was no gross instability but there was tenderness on the joint lines.  The surgeon stated the Veteran did not need a total knee replacement at that time; rather, the surgeon recommended an osteoarthritis brace and anti-inflammatory medication.  


VA orthopedic surgery follow-up in June 2009 noted the Veteran reported slight improvement with the orthopedic knee brace.  Active ROM in the sitting position was 30 degrees extension and 50 degrees flexion.  The surgeon also noted slight effusion on examination.

The Veteran testified before the Board in July 2009 that he continued to use opioid pain medication several times per day.  He testified that the knee would swell to the point of being immobile, at which time he would have to remove his knee brace and elevate the leg.  Prolonged use and cold temperatures exacerbated his symptoms.  His current pain level, even with medication, was 9/10.  The Veteran stated he could barely negotiate stairs, that he had to sleep on the couch, that he was unable  to cut the grass or do most household chores and that he had to be careful with balance.  The Veteran estimated he had only 10 degrees of flexion; he stated he could walk about 100 feet, could stand for about 15 minutes, could sit for about 30 minutes (limited by back pain), could drive for about 20 minutes, could bend very little and could not squat.  

A VA orthopedic surgery note in June 2010 states the Veteran presented requesting knee replacement surgery.  Current physical examination showed ROM of 0 degrees of extension to more than 100 degrees of flexion.

Later in June 2010 the Veteran had a VA C&P examination of the joints, performed by a physician who reviewed the claims file.  The Veteran complained of current pain of 8/10 severity even with opioid medication, without which the pain would be unbearable.  The Veteran also reported having to use a cane at all times and stated he had been advised to have knee replacement surgery.  The Veteran endorsed  pain, deformity, giving way, instability, stiffness, weakness, incoordination and decreased speed of joint motion.  The Veteran reported locking episodes several times per week, repeated effusions and symptoms of inflammation (warmth, redness, swelling and tenderness); he denied flare-ups.  The Veteran stated he could stand for 15-30 minutes but could not walk more than a few yards.  Examination showed the Veteran to have antalgic gait and poor propulsion.   The knee was not unstable.  ROM was extension to 0 degrees and flexion to 40 degrees; repeated motion caused pain but no increased limitation of motion (the Veteran stated he  was having a "bad day" due to high humidity, compared to two weeks earlier   when ROM was 0-100 degrees).  Current MRI showed small joint effusion, Baker's cyst, postoperative changes of partial tear of the ACL, degenerative articular and meniscal cartilage changes and acute-on-chronic posterior horn medial meniscus.  Current X-ray showed mild degenerative changes with no significant change since June 2009.  The examiner stated the effects of the right knee disability on ADLS was to prevent exercise, sports and recreation; severe impairment of chores, shopping, traveling and driving; moderate impairment of bathing, dressing and toileting; and, no impairment of grooming.      

The VA physician who had performed the June 2010 C&P examination cited above issued an addendum in December 2010, evidently after reexamining the Veteran.  The Veteran endorsed daily flare-ups resulting in "great functional loss."  The Veteran stated that when his ROM was recorded as 0-100 degrees earlier in June he had been having an "extraordinarily great" day, whereas his C&P examination later in June noting ROM of 0-40 degrees was representative of his "flare" ROM.  The Veteran's current ROM (in December 2010) was 0-70 degrees, which the Veteran characterized as his usual baseline functioning without flares.  (Thus, 0-100 degrees represented severity on his best days, 0-70 degrees represented usual severity and  0-40 degrees represented his worst days).  Again there was increased pain with repetitive motion but no increase limitation of motion.  The examiner stated that  the impairment of function due to the service-connected patellar fracture residuals versus the nonservice-connected meniscal tear could not be separated because the knee is one functioning unit, and if further opinion in that regard was required it should be provided by an orthopedic surgeon.

In October 2011 the file was reviewed by an orthopedic surgeon affiliated with the Veterans Health Administration (VHA).  The surgeon stated the following opinions:  it is reasonable to consider that the arthritis in the medial and lateral compartments is interrelated to the arthritis in the patellofemoral compartment; the Veteran's meniscal tears in September 2006 are, in the absence of other factors, degenerative tears and probably related to the overall arthritis processes in the knee; the Veteran's increased limitation of ROM after January 2007 is not likely to be residual of surgery but rather to increased severity of the Veteran's tricompartmental arthritis; and the Veteran was unlikely to have any continuous or intermittent hospitalization for the arthritis per se, although he would need convalescent period if he chose to undergo knee replacement surgery.  
  
As the VHA surgeon did not acknowledge the Veteran's workplace injury, in March 2012 he issued an addendum opinion, addressing the question of whether  the Veteran's workplace meniscal tear in 2002 caused him to revise his previous conclusion.  The surgeon stated he had not revised his opinion, because the arthritic process had begun prior to the September 2002 meniscal tear.  The workplace injury in 2002 could have aggravated his arthritic process, leading to advanced arthritis    in 2006, but is unlikely to be the sole and/or primary contributing factor to either  the knee arthritis or the recurrent meniscal tear and ACL tear.  Accordingly, the recurrent meniscal tear and ACL tear are more likely related to the overall arthritic (degenerative) process than to the workplace injury in 2002.

In July 2012 the Board issued a decision that found, as fact, that resolving any doubt in the Veteran's favor his right knee arthritis and meniscal and ACL tears   are interrelated and/or attributable to the service-connected disability.  

The Veteran's most recent C&P examination of the knee was performed in May  2013, again by an examiner who reviewed the claims file.  The Veteran described flare-ups requiring bed rest.  The Veteran's initial ROM was extension to 10 degrees and flexion to 50 degrees.  Repetitive motion testing could not be performed due to        the Veteran's complaint of intense pain, so ROM after repetitive motion was not recorded, but the examiner noted that repetitive motion resulted in less movement than usual, weakened movement, excessive fatigability, incoordination, pain on movement, swelling, deformity, instability of station, disturbance of locomotion and interference with sitting, standing and weightbearing.  Muscle strength was 4/5 on extension and flexion.  The knee was tender to palpation.  Stability tests (Lachman, posterior drawer and varus/valgus pressure tests) could not be performed, but there was no evidence of recurrent patellar subluxation or dislocation.  In regard to the meniscus the examiner noted frequent episodes of joint pain and locking, but did not note effusion; the examiner stated that chronic pain was a residual of the Veteran's partial meniscectomy in September 2006.  The Veteran was noted to use both knee brace and a cane on a constant basis.  In regard to functional impairment, the examiner stated that the Veteran's right knee disability limits physical and sedentary activities due to intense pain and fatigue from the prescribed pain medications.
     
Upon review of the evidence of record, the Board finds that staged ratings are warranted in this case.

In this regard, the Veteran's ROM from September 2006 has been manifested by extension limited to 40 degrees at worst in October 2006, 30 degrees at worst in November 2006, and to 30 or 40 degrees from December 2006 through June 2009; there were two instances where extension was limited to 20 degrees and 0 degrees in months that also showed limitation to 40 degrees on a different day.  When evaluated on June 3, 3010, his extension was full (0 degrees) and was again shown to be full in December 2010.  On the May 2013 VA examination, extension was limited to 10 degrees.  

In light of the evidence of record, the Board finds that a 40 percent rating for limitation of extension is warranted for the period from September 26, 2006 to June 3, 2010.  At no time during this period was his extension shown to be limited to 45 degrees to warrant a higher rating under Diagnostic Code 5261.  Moreover, a higher rating based on limitation of flexion is not warranted, as the maximum rating under Diagnostic Code 5260 is 30 percent.   The Board has considered whether a separate rating for limitation of flexion is warranted, but there is only one instance during this period where flexion was limited to 45 degrees, with the multiple other ROM testing revealing flexion predominantly to 60 or 70 degrees.  Accordingly, that isolated finding is not representative of the Veteran's actual impairment during this period. 

For the period from June 3, 2010, there is no period of time where the Veteran had both compensable limitation of flexion and compensable limitation of extension.  Findings from 2010 note noncompensable full extension, and the 2013 VA examination reveals 10 degrees of extension, which supports only a 10 percent rating.  On June 3, 2010 the Veteran's flexion was greater than 100 degrees but   was 40 degrees on June 14, 2010.  At his 2013 VA examination, his flexion was to 70 degrees, which the Veteran stated was his normal limitation of motion, but that during flare-ups, his motion is consistent with 40 degrees of flexion.  

The findings on the May 2013 VA examination reveal the Veteran with limitation of extension that supports a 10 percent rating under Diagnostic Code 5261.  While his flexion was noted to be to 70 degrees, it was noted that during flare-ups, flexion was generally limited to 40 degrees as was noted in June 2010.  Flexion limited to 10 degrees supports a 10 percent rating under Diagnostic Code 5260.  Accordingly, after consideration the Veteran's functional impairment, the Board will resolve all doubt in the Veteran's favor, and find that from June 3, 2010, the Veteran's right knee disability should be revised from a single rating to a 10 percent rating for limitation of extension under Diagnostic Code 5261 and a 10 percent rating for limitation of flexion under Diagnostic Code 5260.  Although these findings are reflected in the May 2013 VA examination, the Board finds that the Veteran's complaints and functional impairment during this period support assignment of these evaluations from June 3, 2010.  38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  Higher ratings during this period are not warranted as his range of motion does not reflect limitation of extension to 20 degrees or limitation of flexion to 30 degrees, even considering his complaints of pain.    

Additionally, during the entire period from September 26, 2006, while the Veteran has at times reported giving-out of his knee, the Veteran has not been clinically shown to have instability or subluxation, so a separate evaluation under Diagnostic Code 5257 is not warranted.  In this regard, the October 2006 examination noted the Veteran's knee was stable to varus and valgus stress.  A January 2007 treatment note by Dr. LAW noted there was no instability in the knee.  A February 2009     VA orthopedic surgery consult revealed no gross instability.  The June 2010 VA examination noted the knee was not unstable.  The 2013 examiner noted stability tests could not be done but that there was no evidence of patellar subluxation or dislocation. 


The Board also notes the Veteran's reports of locking, pain and effusion.  However, Diagnostic Code 5258 provides only a 20 percent rating, which does not result in a higher rating than the separate evaluations for limitation of flexion and limitation  of extension.  Moreover, such code contemplates motion and pain, which are symptoms already considered under Diagnostic Codes 5260 and 5261.  Thus, a higher or separate rating is not warranted under Diagnostic Code 5258.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Veteran's right knee disability is manifested by signs and symptoms including pain and weakness, which impairs his ability to carry weight and to perform      tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the     variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, and the Board's application of such in assigning the increased ratings herein, the Board concludes that the schedular rating criteria reasonably describe the Veteran's right knee disability picture as described in his testimony before the Board, his correspondence to VA, his statements to various medical examiners, and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's right disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22   Vet. App. at 115.  Accordingly, referral for extraschedular consideration for his disability is not warranted.
 
Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The Veteran's only service-connected disability is his right knee disability, rated    as 10 percent disabling prior to September 26, 2006, 40 percent disabling from September 26, 2006 to June 3, 2010, and 20 percent disabling (combined rating    for limitation of extension and flexion) thereafter.  The Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.14(a).  

Because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

For a veteran to prevail on a TDIU claim, the record must reflect some factor      that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Treatment records from Dr. LAW show the Veteran presented in May 2004 reporting he had been terminated from his job due to having tested positive for alcohol at work.  A June 2006 statement from the Chief Medical Officer of the railroad states the Veteran had been terminated in 2004 due to his second drug violation that year.

The Veteran reported to a VA C&P examiner in February 2006 that he had worked on the railroad as a track man from 1985 to 2004 and had not missed any work due to knee pain; he was terminated by the railroad due to alcohol abuse and went on railroad disability and unemployment until his unemployment benefits ran out in November 2005.  The Veteran was currently working on a temporary basis as a mailroom clerk.

The Veteran submitted a claim to the RRB for disability benefits in June 2006, asserting therein that he was unable to work due to torn ligaments in the right    knee but also due to plantitis [sic] of both feet, degenerative disc disease of the lumbosacral spine and high blood pressure; he stated that severe pain in the feet, right knee and low back prevented him from working because he was unable to      sit for very long.  He reported having a 12th grade equivalency in education.
 


In his present formal claim for TDIU, received in July 2006 on VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability),  the Veteran reported he had last worked full-time in April 2004, for the railroad; thereafter he had only worked three days per week as a clerk.  The Veteran stated he had an eighth-grade education level and that he was unable to work fulltime due to his service-connected right knee disability.  He subsequently filed an additional VA Form 21-8940 in June 2013 in which he made the same assertions.

In September 2006 the Veteran's temporary employment agency reported to VA that the Veteran had worked an 8-hour day (January-February 2006) but his assignment ended in less than a week.  The Veteran did not thereafter contact       the agency for further assignments.

During the October 2006 VA examination he reported he was not currently working due to his low back and right knee disorders.  The examiner stated the Veteran was not considered employable while using opiate pain medication (the Veteran was 15 days post-surgery).  However, he was not expected to remain on such medication for any length of time and his employment status could change accordingly.

The Veteran had a VA physical therapy evaluation in October 2006 during which he represented to the therapist that he his right knee disorder had limited his ability to safely perform his job functions with the railroad, which rendered him unable to retain that position.  However, a VA mental health clinician noted in March 2007 that the Veteran had been laid off his railroad job due to his use of alcohol.

The Veteran had a physical examination at Northeastern Medical Center in March 2007 in support of his claim for RRB pension.  The examiner stated the Veteran appeared to be capable of non-vocational activities and sedentary occasional demand level, but would obviously have difficulty with ambulation, stairs, crawling, climbing, kneeling or squatting.    


The RRB issued a decision in April 2007 finding the Veteran to be totally and permanently disabled; his disabilities, in order of severity, were degenerative      disc disease, torn ligaments in the right knee, plantitis [sic], hypertension and alcoholism.  The decision stated the Veteran had a residual functional capacity    that was within a framework for sedentary work but also had a mental residual functional capacity that precluded him from doing detail work.  A corresponding SSA determination in June 2007 granted disability benefits based on DJD (primary diagnosis) and status post partial meniscectomy (secondary diagnosis); the SSA decision cited 12 years of education.

The Veteran testified before the Board in July 2009 that he had last worked full-time in 2005 and that he left his job with the railroad due to his right knee condition.  The Veteran stated his job with the railroad consisted of laying track and similar heavy labor, and that his right knee disability made it impossible to return to such work.

On the June 2010 VA examination the Veteran asserted his belief that he was severely impaired from obtaining or retaining gainful employment due to his service-connected right knee disability; the examiner did not provide an opinion    in regard to employability.  In a December 2010 addendum the VA examiner explained that he is an internist and deferred the question of employability to         an orthopedic surgeon.

In October 2011 the file was reviewed by an orthopedic surgeon affiliated with    the Veterans Health Administration.  In relevant part, the surgeon stated that the Veteran was shown to have very limited flexion and pain of 8/10 severity requiring high-dose narcotic pain medication and consequently possibly unable to do any kind of physically demanding job.  However, the Veteran should be able to obtain and retain a gainful sedentary job with part-time schedule with restrictions on the knee.

The Veteran's most recent VA examination of the knee was performed in May 2013 by a nurse practitioner.  In regard to employability, the examiner stated that the Veteran's right knee disability limits physical and sedentary activities due to intense pain and fatigue from the prescribed pain medications.  In June 2013 the examiner issued an addendum opinion stating that the Veteran's right knee disability was more than 50 percent responsible for his unemployability in relation to his nonservice-connected disabilities; as rationale the examiner stated that the Veteran's worsening degeneration is causing increased pain, limited mobility      and the need for narcotic pain medication for relief.

In August 2013 an opinion by a VA orthopedic surgeon who had also treated the Veteran clinically was received.  The physician reviewed the claims file to include the June 2013 opinion cited above.  The physician stated that the Veteran's right knee disability was of such severity as to limit him to sedentary employment but does not prevent him from gainful sedentary employment.  The physician noted  that the Veteran does not take narcotic pain medication for his right knee disability alone, but also for other conditions such as his nonservice-connected low back pain.   

Review of the evidence demonstrates there is conflicting opinion as to whether the Veteran's service-connected right knee disability renders him unemployable.  The VA examiner in May 2013 essentially asserts the Veteran is precluded from even sedentary employment; in contrast, the examiner at Northeastern Medical Center in March 2007 and the VA reviewing physicians in October 2011 and August 2013   all asserted that the Veteran's right knee disability would not preclude sedentary employment.  

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that assessment is for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub. nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). 

The Board acknowledges that RRB and SSA have found the Veteran to be permanently unemployable; however, but such determination was not based on   the right knee disability alone, but rather on a number of physical and mental disorders.  Further, the RRB decision suggests that the Veteran was physically capable of sedentary employment but precluded from such activity by his concurrent nonservice-connected mental disorder.  Accordingly, the evidence 
in the RRB/SSA disability file is consistent with a determination that the Veteran's service-connected right knee disability, alone, does not preclude sedentary employment.

Finally, the Veteran asserted in his VA Forms 21-8940, submitted in July 2006   and June 2013, that he has only an eighth-grade education.  This is inconsistent  with his June 1975 application for VA education benefits in which he cited having received a GED in May 1973.  The Veteran is also shown to have attended classes at Pennsylvania State University, Lackawanna Junior College and Northeast Institute of Education with the intended goal of a degree in business management.  The Board concludes the Veteran is shown to have an educational background suited to gainful sedentary employment.    

In sum, the Veteran does not meet the schedular requirements for a TDIU, and the most probative evidence indicates that he is not unemployable due solely to his service connected right knee disability, when considering his education and occupational history.  Accordingly, the criteria for entitlement to a TDIU are        not met, referral for consideration of a TDIU on an extraschedular basis is not warranted, and the claim is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

From September 26, 2006 to June 3, 2010, an evaluation of 40 percent for the service-connected right knee disability is granted, subject to    the rules and regulations governing the payment of VA monetary benefits. 

From June 3, 2010, a 10 percent rating for limitation of flexion and a 10 percent rating for limitation of flexion for service-connected right knee disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a TDIU is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


